In a proceeding pursuant to CPLR article 78, inter alia, to compel the respondent board of education to reinstate petitioner as a tenured teacher in the East Meadow Union Free School District, with back pay, petitioner appeals from a judgment of the Supreme Court, Nassau County, entered July 24, 1979, which dismissed the proceeding on the ground that petitioner failed to serve a notice of claim upon respondents in accordance with section 3813 of the Education Law. Judgment reversed, on the law, with $50 costs and disbursements, and proceeding remitted to Special Term for a determination on the merits. Section 3813 of the Education Law is not applicable since petitioner seeks enforcement of tenure rights, a matter of public interest (see Matter of Tadken v Board of Educ., 65 AD2d 820, mot *842for lv to app den 46 NY2d 711; Matter of Gross v Board of Educ., 73 AD2d 949). Titone, J. P., Mangano, Margett and Martuscello, JJ., concur.